DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/8/2021 has been entered.
 Response to Arguments
Applicant’s arguments, filed 2/8/2021, with respect to all previous rejections have been fully considered and are persuasive.  All previous rejections have has been withdrawn. 
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art fails to anticipate, teach, suggest or otherwise render obvious each and every element of the claims. 
Claim 1 discloses a curved screen laminating apparatus including, inter alia, a holding platform, suction platform, deformation member, smoothing member and photoactive polymer layer, wherein the photoactive polymer layer includes a carbon 
Kim [KR2014-052714, previously cited] discloses an apparatus including a holding platform, suction platform. Kim does not disclose a photoactive polymer layer, a deformation member nor a smoothing member. 
Han [KR2018-013370, previously cited] discloses an apparatus and teaches a deformation member as well as a smoothing member. 
Huang [CN107978623, previously cited] discloses an apparatus and teaches a support from that is photoactive and deforms upon irradiation with UV light.  Huang discloses a photoactive polymer, but does not disclose the photoactive polymer layer comprising a combination of photoactive polymer and carbon nanomaterial layer arranged as required by the claim.  
Naijo [US2015/0041766, newly cited] discloses a flexible display.  Naijo discloses including an absorption layer (740) made of carbon nanotubes (paragraph 0109-110).  Naijo does not disclose the absorption layer disposed in contact with a photoactive polymer, but instead the absorption layer is disposed in contact with an electrode.  Naijo does not disclose a photoactive polymer layer. 
Claim 1 is allowable as the prior art does not disclose a photoactive polymer layer including a carbon nanomaterial layer individually disposed and in contact with a photoactive polymer, and the photoactive polymer disposed between a flexible display panel and the carbon nanomaterial layer, in combination with the other requirements of the claims. Claims 2-11 depend from an allowable base claim 1, incorporate the allowable subject matter though dependency and are allowable for the same reasons.  Claim 12 is directed toward a method and incorporates the apparatus of claim 1, and is therefore allowable for the same reasons as claim 1. Claims 13-20 depend from an allowable base claim, incorporate the allowable subject matter though dependency and are allowable for the same reasons.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL MCNALLY whose telephone number is (571)272-2685.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DANIEL MCNALLY/Primary Examiner, Art Unit 1746                                                                                                                                                                                                        



DPM
March 8, 2021